DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  The examiner suggest amending the claim to recite “first and second location information” instead of “first and second information” to provide better clarity and correspond with the other claim language.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Waclawsky et al. (US Pub No. 2014/0082369) in view of ROSCOE et al. (US Pub No. 2021/0194702).
Regarding independent claim 1, Waclawsky teaches a method for generating and recovering private keys based on encryption and decryption of a user's location information, the method comprising: obtaining first location information from a first user device (Waclawsky, page 4, paragraph 0052 and page 2, paragraphs 0020-0021; location coordinates); generating first header data from a computing device, the first header data including part of the first location information and a username (Waclawsky, page 4, paragraphs 0050-0050; password/user id and location coordinates); generating a first private key from the computing device, the generating step including applying a first cryptographic hash function to the first header data to generate a first encryption key (Waclawsky, page 4, paragraphs 0050-0052 and page 6, paragraph 0071-0075; generate key based on password/user id and location coordinates using a hash operation). 
Waclawsky does not explicitly teach applying a second cryptographic hash function to the encryption key to generate a first relationship identifier; and sending the first relationship identifier to a server device for storage. 
ROSCOE teaches applying a second cryptographic hash function to the encryption key to generate a first relationship identifier (ROSCOE, page 4, paragraph 0054 and page 1, paragraph 0011; hash of first key and user ID to obtain hash value); and sending the first relationship identifier to a server device for storage (ROSCOE, page 4, paragraph 0055 and page 1, paragraph 0011; recording hash value in public medium). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Waclawsky with the teachings of ROSCOE to generate hash values of key relation with user and store on public medium to provide the advantage of ensuring tampering prevention with key information (ROSCOE, page 1, paragraph 0003). 
Regarding independent claim 13, Waclawsky teaches a system for generating and recovering private keys, the system comprising: a server device; a user device; a computing device comprising a processor in communication with the user device, memory coupled to the processor having stored therein instructions that, when executed, will cause the processor to: obtain first location information from a first user device (Waclawsky, page 4, paragraph 0052 and page 2, paragraphs 0020-0021; location coordinates); generate first header data from a computing device, the first header data including part of the first location information and a username (Waclawsky, page 4, paragraphs 0050-0050; password/user id and location coordinates); use the first header data to compute and generate a first private key, the use step comprising applying a first cryptographic hash function to generate a first encryption key (Waclawsky, page 4, paragraphs 0050-0052 and page 6, paragraph 0071-0075; generate key based on password/user id and location coordinates using a hash operation). 
Waclawsky does not explicitly teach applying a second cryptographic hash function to the encryption key to generate a first relationship identifier; and transmit the first relationship identifier to a server device for storage. 
ROSCOE teaches applying a second cryptographic hash function to the encryption key to generate a first relationship identifier (ROSCOE, page 4, paragraph 0054 and page 1, paragraph 0011; hash of first key and user ID to obtain hash value); and transmit the first relationship identifier to a server device for storage (ROSCOE, page 4, paragraph 0055 and page 1, paragraph 0011; recording hash value in public medium). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Waclawsky with the teachings of ROSCOE to generate hash values of key relation with user and store on public medium to provide the advantage of ensuring tampering prevention with key information (ROSCOE, page 1, paragraph 0003). 

Allowable Subject Matter
Claims 2-12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art Waclawsky et al. (US Pub No. 2014/0082369) discloses shape based encrypted object usage control using a querying device includes receiving location coordinates information and requesting an access to the encrypted object based on the received location coordinates information. The granting or denying access to the object is based on a determination of whether the received location coordinates information lies within at least one spatial access boundary. The at least one spatial access boundary is defined by an arbitrary physical object shape with at least two dimensional (2D) physical measurements in direct reference to designated location coordinates information. The received location coordinates information and the designated location coordinates information each includes longitude, latitude and optionally elevation values which provide the ability to identifying a specific location in a 3D space. (Waclawsky, Abstract), Wang et al. (US Patent No. 10,778,428) discloses recovering and verifying a public key. One of the methods includes accepting information encoding parameters of an elliptic curve, a published public key, a hash value of a message, a digital signature, and an identification parameter; generating a recovered public key based on the parameters of the elliptic curve, the hash value of the message, the digital signature, and the identification parameter; comparing the published public key and the recovered public key to verify the published public key. (Wang, Abstract) and Malpani (US Pub No. 2012/0260325) discloses facilitating a balancing of security with usability enabling secure user access to multiple secure sites and locations from several computing devices. Access to the multiple secure sites and locations occur by utilizing a roamable credential store (RCS), which is highly resistant to offline attack. The RCS facilitates a protected Unified Credential Vault (UCV) via a multi-stage encryption process such that user credentials are protected by making offline dictionary attacks prohibitively expensive to an attacker without causing usability to deteriorate commensurately. (Malpani, Abstract), however, the prior art taken alone or in combination does not teach or suggest “obtaining second location information from a second user device; generating second header data from the computing device, the second header data including part of the second location information and the username; computing a second private key from the computing device, the computing step including applying a third cryptographic hash function to the second header data to generate a second encryption key, and applying a fourth cryptographic hash function to the second encryption key to generate a second relationship identifier; retrieving the first relationship identifier from the server device; and comparing the first relationship identifier with the second relationship identifier” (claims 2 and 12), in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437